          UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF NORTH CAROLINA


June Cho
      v.                                         Case Number: 1:18cv288
Duke University, et al



                                        NOTICE
       Take notice that proceedings in this case have been set as indicated below:

             PLACE:          L. Richardson Preyer Bldg., 324 W. Market Street,
                             Greensboro, N.C.
COURTROOM NO.:               3
 DATE AND TIME:              Pretrial and Settlement Conference
                             September 19, 2019 at 2:00 p.m.

Counsel, clients, and individuals with full settlement authority must attend in person.
If the case does not settle, the Court will deal with logistical issues related to trial and,
if time permits hear any pretrial motions. Counsel must confer with all witnesses now
and shall advise the Clerk by August 15, 2019 of any dates in October, 2019 with
conflicts. While the Court will attempt to work with counsel on scheduling, that may
not be possible.
____________________________________________________________________________

John S. Brubaker, Clerk

By: /s/ Marlene Sanders, Deputy Clerk


Date: August 2, 2019


TO:    ALL COUNSEL AND/OR PARTIES OF RECORD




       Case 1:18-cv-00288-WO-JLW Document 29 Filed 08/02/19 Page 1 of 1
